t c memo united_states tax_court j jean moore petitioner v commissioner of internal revenue respondent docket no 11634-05l filed date timothy w tuttle and d anthony gaston for petitioner karen nicholson sommers for respondent memorandum findings_of_fact and opinion swift judge petitioner seeks review of respondent’s notice_of_determination sustaining a notice_of_federal_tax_lien filing relating to petitioner’s outstanding through individual federal income taxes the issue for decision is whether respondent’s appeals_office conducted prohibited ex_parte communications and if so what remedy is appropriate unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact this case was submitted under rule but other than establishing the residence of petitioner in san diego california the stipulation of the parties relates only to exhibits during the 1990s and until at least the end of petitioner solely owned and operated through a limited_liability_company llc an eldercare business in california and in oregon in addition to the income petitioner received relating to the eldercare business petitioner received rental income relating to residential and commercial real_property that petitioner owned in california and in oregon in after an audit and a criminal tax investigation by respondent relating to petitioner’s individual federal income taxes for through petitioner was charged with and was convicted on several counts of tax_evasion as a condition of references in our findings_of_fact to ownership and to transfers of real_property and of other assets are not intended to constitute ultimate findings_of_fact as to the true legal and equitable ownership of the real_property and other assets involved in this case her probation petitioner was ordered to pay dollar_figure toward her outstanding through federal income taxes penalties and interest on her through individual federal_income_tax returns which she late filed on date and on her timely filed individual federal_income_tax return petitioner reported a cumulative total_tax liability of approximately dollar_figure million petitioner made no payments to respondent with her filed tax returns nor had petitioner made any payments via withholding or estimates respondent did not audit and did not otherwise dispute petitioner’s through federal income taxes as reported by petitioner on her tax returns for and petitioner apparently has timely filed her individual federal_income_tax returns and for purposes of this collection action respondent has not questioned the tax_liabilities and tax_payments reported thereon on date respondent filed a federal_tax_lien against petitioner relating to petitioner’s assessed and unpaid through cumulative total_tax liability of approximately dollar_figure million and on date respondent mailed to information relating to petitioner’s individual federal_income_tax return is not in the record petitioner a notice of tax_lien_filing with regard to the tax_lien that respondent had filed on date petitioner timely requested a sec_6320 collection_due_process cdp hearing with respondent’s appeals_office for the purpose of securing the release of respondent’s filed tax_lien against petitioner on date petitioner organized a corporation and transferred her eldercare business to the new corporation ownership of the new corporation was placed percent in the name of petitioner and percent in the name of petitioner’s son and daughter-in-law at some point petitioner transferred some of the real_property she owned to her daughter on date during the cdp hearing petitioner submitted to respondent an offer-in-compromise oic in her oic petitioner offered to make a payment of dollar_figure in full settlement and compromise of her cumulative total then accrued and outstanding approximate dollar_figure million in federal income taxes additions to tax and interest for through and for through with the filing of her oic petitioner did not make any payment to respondent but petitioner did offer to pay the dollar_figure within days of respondent’s acceptance of her oic petitioner planned to sell assets in order to obtain the dollar_figure on date petitioner paid respondent the final dollar_figure she owed relating to her criminal conviction and petitioner asked that the dollar_figure be credited toward the dollar_figure she would owe under the pending oic in connection with the appeals office’s consideration of petitioner’s oic a number of communications about petitioner occurred among respondent’s appeals officer an offer specialist assigned to work on petitioner’s oic and two of respondent’s revenue officers one of whom worked in california and one of whom worked in oregon before petitioner’s cdp hearing with respondent’s appeals officer both of these revenue officers had been involved in attempting to collect petitioner’s outstanding taxes for the years in issue the communications between respondent’s appeals officer and the offer specialist on the one hand and respondent’s two revenue officers on the other by date petitioner had paid respondent dollar_figure due as a result of the criminal conviction relating to her through federal income taxes which amount is separate from the dollar_figure petitioner offered to pay respondent under the offer-in-compromise occurred in person over the telephone and via e-mail and without petitioner’s participation among other communications the revenue officers in california and oregon communicated to the appeals officer concern about assets that petitioner may have transferred to a nominee also the revenue_officer in oregon suggested to the appeals officer and to the offer specialist that they should probe and inquire if there were any links or money stream to petitioner relating to a home in oregon on date the offer specialist recommended that the appeals_office reject petitioner’s oic explaining that petitioner had paid insufficient individual estimated_taxes and that the eldercare business had paid insufficient payroll_taxes the offer specialist also explained that petitioner’s oic should be rejected because the outstanding taxes petitioner owed related to what the offer specialist described as nominee transferee fraud issues -- case is filled with them as it is the basis of the assessments on date the appeals_office issued a notice_of_determination notice sustaining the tax_lien filed against petitioner attached to the notice was the appeals officer’s general statement that petitioner’s oic was not in the best interest of the government because of among other things alleged nominee transfers of petitioner’s real_property and assets petitioner timely petitioned the tax_court for review of the notice opinion when underlying taxes are not in dispute as in the instant case we review respondent’s adverse cdp determinations for abuse_of_discretion 454_f3d_782 8th cir affg 124_tc_165 114_tc_604 114_tc_176 respondent will be regarded as abusing his discretion when he acts without a sound basis in fact or law 125_tc_14 112_tc_19 in prior years and with a great deal of effectiveness and propriety respondent’s appeals officers generally were allowed to communicate with respondent’s revenue agents and officers concerning a taxpayer’s outstanding taxes in however after a series of hearings relating to respondent’s collection practices congress enacted and the for news reporting on the and congressional hearings on tax collection reform see taxes at the top the newshour with jim lehrer pbs television broadcast date transcript available at http www pbs org newshour bb business jan-june04 tax_6-04 html president signed into law the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 rra in rra congress provided among other things in new sec_6320 that respondent’s appeals officers conducting cdp hearings are to be impartial and are not to have had prior involvement in a taxpayer’s outstanding taxes for the years involved in a cdp hearing see sec_6320 the language of sec_6320 provides as follows sec_6320 right to fair hearing -- impartial officer --the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6330 a taxpayer may waive the requirement of this paragraph in rra sec_1001 112_stat_689 congress also directed that respondent’s appeals officers should exercise independent judgment and congress prohibited respondent’s appeals officers from engaging in ex_parte communications with other employees of respondent that would appear to compromise the see generally cong rec appeals officers’ judgment the relevant language of rra sec_1001 provides as follows a in general --the commissioner of internal revenue shall develop and implement a plan to reorganize the internal_revenue_service the plan shall-- ensure an independent appeals function within the internal_revenue_service including the prohibition in the plan of ex_parte communications between appeals officers and other internal_revenue_service employees to the extent that such communications appear to compromise the independence of the appeals officers under authority of the above flush language of rra sec_1001 respondent promulgated revproc_2000_43 2000_2_cb_404 effective for administrative cdp appeals initiated after date id sec_4 c b pincite therein ex_parte communications are defined as written or oral communications that occur between appeals officers and other employees of respondent without the taxpayer or his or her representative being able to participate in the communications id sec_3 q a-1 and c b pincite revproc_2000_43 sec_3 q a-5 c b pincite makes it clear that ex_parte communications about substantive matters such as a taxpayer’s credibility and the accuracy and importance of alleged facts are to be treated as improper ex_parte communications and are prohibited under rra sec_1001 revproc_2000_43 supra specifies that respondent’s appeals officers should not communicate with respondent’s revenue agents and officers if the communications would or would appear to compromise the independent judgment of the appeals_office id sec_3 q a-29 c b pincite an exception is provided to the prohibited ex_parte communications rule_of revproc_2000_43 supra for communications that relate only to administrative ministerial or minor procedural matters communications between an appeals officer and a revenue_officer about the location of missing file documents are listed as an example of ex_parte communications that would be allowed id sec_3 q a-5 in 125_tc_201 we remanded a cdp case to respondent’s appeals_office because of documents that were regarded by the court as ex_parte and prohibited herein the appeals officer and the offer specialist should have carefully restricted the communications they had with the revenue officers relating to the collection of petitioner’s taxes to mere administrative ministerial or minor procedural matters the suggestions by the california and oregon revenue officers to the appeals officer and to the offer specialist to consider a nominee theory and to look at petitioner’s money stream were substantive in nature and clearly constituted prohibited ex_parte communications that were per se prejudicial to petitioner respondent argues that grounds independent of the ex_parte communications would support the appeals office’s adverse determination namely petitioner’s conviction for tax_evasion and noncompliance by petitioner’s eldercare business with certain federal employment_tax laws these alleged grounds do not overcome or render moot the prohibited ex_parte_communication rules as respondent appears to argue respondent also argues that because petitioner eventually learned from the appeals officer the content of the ex_parte communications petitioner was not kept in the dark with regard thereto and was not harmed nothing however in either rra or revproc_2000_43 supra allows respondent’s appeals officer to avoid the rule against prohibited ex_parte communications by later informing the taxpayer about the communications respondent characterizes the ex_parte communications as routine factual investigation we disagree although the ex_parte communications may have been in good_faith and intended to assist in the development of relevant facts they were ex_parte and substantive and they were covered by the prohibition discussed above respondent points out that revproc_2000_43 sec_3 q a-10 c b pincite allows appeals officers to pass on to respondent’s other employees new information received by an appeals officer q a-10 however addresses new information presented by the taxpayer not new information obtained by the appeals officer via ex_parte communications from other of respondent’s employees respondent misreads q a-10 we recognize that under sec_7122 respondent is given broad discretion to consider and to reject offers-in-compromise and we defer to respondent’s discretion when it is properly exercised 91_tc_1079 however the communications before us clearly constituted prohibited ex_parte communications we turn to the appropriate remedy in 364_f3d_988 8th cir affg aftr 2d ustc par big_number e d mo the district_court and the court_of_appeals for the eighth circuit refused to quash administrative third-party summonses that were issued based on information respondent obtained through prohibited ex_parte communications the court_of_appeals for the eighth circuit explained that it affirmed the district court’s order enforcing summonses because the supreme court has stated that courts should be slow to erect barriers to enforcement of respondent’s summonses where the summonses are being used to further respondent’s mission of effectively investigating taxpayer liabilities id pincite quoting united_states v euge u s big_number and because congress did not provide in rra a specific remedy for prohibited ex_parte communications under revproc_2000_43 sec_3 q a-28 and c b pincite the availability of administrative and personnel remedies for violations of ex_parte communications is acknowledged herein in light of the prohibited ex_parte communications that occurred respondent’s appeals_office should have addressed the prejudice caused by these communications by providing some administrative remedy such as reassignment to a new appeals officer respondent’s failure to do so constituted a failure on the part of respondent to give petitioner an impartial hearing and constituted an abuse of respondent’s discretion on the facts before us in this case remand of this case to respondent’s appeals_office is appropriate by remand we allow respondent to cure the defect that occurred in petitioner’s cdp hearing in accordance with respondent’s existing administrative procedures we acknowledge that where ex_parte communications have occurred but where the taxpayer is making frivolous underlying arguments it may not be appropriate to grant any relief to the taxpayer for example in sapp v commissioner tcmemo_2006_104 ex_parte communications allegedly occurred in which the taxpayer was referred to disparagingly as a tax_protester because the taxpayer relied solely on underlying frivolous arguments we refused to remand the case to the appeals_office and we entered a decision for respondent although petitioner was convicted of tax_fraud for earlier years there is no indication that petitioner herein relies on frivolous arguments for the reasons stated we shall remand this case to respondent’s appeals_office respondent’s appeals_office is to identify and apply an appropriate administrative remedy to avoid prejudice attaching to petitioner as a result of the prohibited ex_parte communications that occurred if respondent determines that the appropriate remedy to offer petitioner is a new cdp hearing with respondent’s appeals_office all references to the prohibited ex_parte communications that occurred herein are to be deleted from respondent’s administrative file including any copy of this opinion that itself would inform a new appeals officer of the prohibited ex_parte communications to reflect the foregoing an appropriate order will be issued
